Citation Nr: 0429339	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  99-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lupus 
erythematosus, systemic.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran service on active duty from September 1966 to 
November 1969 with 51 days of lost time in 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Buffalo, New York.  In a June 1999 rating decision, the 
veteran's PTSD, fibromyalgia, and TDIU claims were denied.  
The veteran voiced disagreement with the denial of his 
fibromyalgia and TDIU claims in August 1999 and the RO issued 
a Statement of the Case (SOC) later that same month.  The 
veteran perfected his appeal as to these issues in September 
1999.  In his September 1999 substantive appeal, the veteran 
also voiced disagreement with the denial of his PTSD claim.  
A SOC was issued in June 2000 and the veteran perfected his 
appeal the following month.

A May 2000 rating decision reflects that the veteran's claim 
to reopen was denied.  He voiced disagreement in September 
2000 and a SOC was issued in April 2003.  He perfected his 
appeal of this matter in May 2003.

A hearing was held before the undersigned Veterans Law Judge 
at the RO in April 2004.

The issues of entitlement to service connection for 
fibromyalgia and a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  Competent medical evidence links a diagnosis of PTSD to a 
verified in-service stressor.

3.  In April 1998, the Board issued a decision in which 
service connection for lupus erythematosus was denied.  

4.  The additional evidence presented since the Board's April 
1998 bears directly and substantially upon the issue of 
service connection for lupus erythematosus, is not cumulative 
of evidence previously submitted, and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

5.  The competent and probative medical evidence does not 
link the veteran's diagnosed lupus erythematosus, systemic, 
to his active duty service or any incident therein.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The Board's April 1998 decision that service connection 
was not warranted for lupus erythematosus is final.  
38 U.S.C. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1997); 
currently 38 U.S.C.A. § 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004).

3.  New and material has been presented to reopen the claim 
of entitlement to service connection for lupus erythematosus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  Lupus erythematosus, systemic, was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  As the issue 
of entitlement to service connection for PTSD has been 
resolved in the veteran's favor, the Board dispenses with 
discussion of the VCAA in connection with that claim.

Because the VCAA notice for the veteran's claim to reopen 
claim was not provided to the veteran prior to adjudication 
of his claim, the timing of the notice does not comply with 
the express requirements of the law.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  As the VCAA was not enacted until 
November 9, 2000, the Board concludes that the RO did not err 
by not providing the veteran notice of VA's duty to assist 
with his claim prior to the initial adjudication in May 2000.  
VAOPGREC 7-2004 (July 16, 2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in April 
2002 in which he was informed of the VCAA, the principles of 
service connection, that evidence was needed that showed that 
lupus was related to his period of service, and of the 
evidence that was of record.  He had previously been provided 
with the regulations regarding service connection to include 
presumptive diseases.  The April 2002 letter also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim such as medical 
records, employment records, or records from other Federal 
agencies.  He was informed that he had to sufficiently 
identify the evidence before a request on his behalf could be 
made, that it was still his responsibility to support his 
claim with appropriate evidence, and that he could submit the 
evidence himself.
 
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  A medical opinion has not been obtained in relation 
to the veteran's lupus claim since the National Academy of 
Sciences has spoken on this issue, in regards to any links to 
Agent Orange exposure.  See Notice, 67 Fed. Reg. 42,600 (June 
24, 2002).  Nor does the evidence of record, to include 
medical evidence and the veteran's testimony, reveal any 
other in-service factor for consideration such that a medical 
opinion is necessary on any other basis.  See 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran's service medical records, 
service personnel records, VA treatment records, and Social 
Security Administration records have been obtained.  Private 
medical evidence, newspaper copies,  and Internet printouts 
submitted by the veteran have been associated with his claims 
folder.  He was afforded the opportunity to offer testimony 
in support of his claim in April 2004 and a transcript is of 
record.  The veteran has not identified evidence not of 
record or authorized VA to obtain evidence on his behalf.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Service Connection: PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
determination of the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2004).  The 
evidence of record contains diagnoses of PTSD and the August 
2003 VA PTSD examination report and September 2003 addendum 
links the veteran's diagnosis of PTSD to in-service stressors 
identified by the veteran.  Therefore, the issue be 
determined is whether the evidence of record verifies the 
veteran's claimed in-service stressors.  See Sizemore v. 
Principi, 18 Vet. App. 264, 275 (2004) (whether an in-service 
stressor has been verified is a matter of determination by 
the Board and is not a medical matter).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2004).  The ordinary meaning 
of the phrase "engaged in combat with the enemy" requires 
that the veteran has taken part in a fight or encounter with 
a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The veteran's service personnel records 
reflect that he served in the Republic of Vietnam during the 
Vietnam Era.  Although he was assigned to an Infantry 
Battalion and an Artillery Battalion with the 25th Infantry 
Division in Vietnam, his DD Form 214 does not reflect that he 
received an award or medal that is indicative of combat.

However, engagement in combat with the enemy is not 
necessarily determined simply by reference to the existence 
or nonexistence of certain awards.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Instead, other supportive evidence may be used to 
indicate that a veteran engaged in combat.  Id.  It should be 
noted that merely serving in a combat zone is not the same as 
engaging in combat with the enemy.  See VAOPGCPREC 12-99 
(Oct. 1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
While the veteran's military occupational specialty (MOS) was 
that of a cook for the majority of his active duty service, 
his MOS when he was first sent to the Republic of Vietnam in 
July 1967 was that of a rifleman.  Regardless of his MOS, the 
veteran asserts that even during his first period of service 
in the Republic of Vietnam, he served as a cook.  His service 
medical records contain an August 1967 laboratory report that 
reflects that a routine flocculation was conducted because 
the veteran was a food handler.  As such, the record supports 
the veteran's contention that he served as a cook prior to 
his MOS being officially changed.  In fact, the veteran 
himself concedes that he did not engage in combat with the 
enemy.  Under these circumstances, independent corroboration 
of the stressors reported by the veteran must be shown.

Once it has been determined that a veteran was not engaged in 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stress.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony as to the occurrence of the claimed stressor.  Id; 
see also Doran v. Brown, 6 Vet. App. 283, 290 (1994); West v. 
Brown, 7 Vet. App. 70, 76 (1994); VA ADJUDICATION PROCEDIRE 
MANUAL, M21-1, Part VI, 11.38.b(3) (Change 65, October 28, 
1998).  The absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence.  Doran v. Brown, 6 Vet. 
App. 283, 290-291 (1994).  In the instant case, the veteran 
has alleged various stressors, but one in particular 
allegedly arises from when the veteran was first sent to the 
Republic of Vietnam in July 1967.  

The veteran asserts, in a typewritten statement dated in 
January 1999, that upon arrival in the Republic of Vietnam 
with the 25th Infantry Division, the new arrivals had a week 
of orientation during which the new arrivals were informed of 
Vietnamese government structure, the various Republic of 
Vietnam armed forces, and were given an educational handbook.  
The handbook chronicled basic techniques and procedures for 
preparation of combat.  The veteran's January 1999 statement 
reflects that upon review of this handbook during 
orientation, he knew that he would not survive if he was sent 
into combat.  The veteran chronicles a simulated night ambush 
that was conducted at the end of the orientation week; and he 
indicates that he felt like an idiot after he realized that 
the instructors had played a practical joke on the new 
arrivals.

The January 1999 statement goes on to reflect that the 
veteran, after coming to the conclusion in orientation that 
he would not survive as an infantry soldier in combat, he 
effectuated a plan to avoid such an outcome.  He reported 
that at a cookout at the conclusion of orientation, he took 
over grill duties and informed the sergeant that he had been 
a cook in civilian life.  The veteran reported that he was 
told to report to the Mess Sergeant instead of being assigned 
to an infantry unit.  He then related that for the remainder 
of his first period of service in the Republic of Vietnam (he 
was granted emergency leave and shipped stateside in 
September 1967, before returning again to Vietnam), he was 
very paranoid as the Mess Sergeant and other cooks had warned 
him to remain quiet about being an "on the job trainer" as 
the infantry soldiers might physically assault him, maybe 
even shoot him, if they found out.  The April 2004 hearing 
transcript reflects testimony similar, but less detailed 
assertions as contained in the January 1999 statement.

While every detail of a claimed stressor, including the 
veteran's personal participation, is not required for 
verification, independent evidence of a stressful event that 
is sufficient to imply the veteran's exposure needs to be 
offered.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Furthermore, the 
requirement for a stressor, in accordance with the Diagnostic 
and Statistical Manual of Mental Disorder (hereinafter DSM) 
(4th ed. 1994), requires 1)  that a person be exposed to a 
traumatic event in which that person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others, and 2) the person's 
response must have involved intense fear, helplessness or 
horror.  No longer does the DSM require that the 
psychologically traumatic event or stressor be one that would 
evoke significant symptoms of distress in almost everyone.  
See also Cohen v. Brown, 10 Vet. App. 128, 141 (1997).
 
In short, the evidence reflects that the veteran has asserted 
that when confronted with the subject matter of the 
orientation he received upon arrival in the Republic of 
Vietnam, to include receipt and review of a handbook on this 
subject, he was terrified.  In May 1999 the veteran submitted 
a photocopy of the handbook in question.  The handbook, in 
fact, chronicles combat procedures and Viet Cong defensive 
tactics, and may be considered to corroborate the veteran's 
training in service as he described.  

A September 1998 VA mental health intake summary contains the 
alleged stressor of becoming terrified during "jungle 
training" upon his arrival in the Republic of Vietnam.  A 
September 2003 addendum to an August 2003 VA examination 
report, reflects that the VA examiner indicated that the 
veteran's symptoms were consistent with PTSD and consistent 
with the feared events described in "prior evaluations," 
i.e., the initial training upon arrival in Vietnam.  The 
August 2003 VA examination report reflects that the VA 
examiner noted the September 1998 intake summary.  As such, 
the evidence shows that the veteran has been diagnosed with 
PTSD that is linked to a verified stressor, his orientation 
training upon arrival in the Republic of Vietnam in July 
1967.  Although the stressful event identified by the VA 
physicians as causing PTSD in this case is rather atypical, 
it has been held that where a current diagnosis of PTSD 
exist, the sufficiency of the claimed in-service stressor is 
presumed.  See Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  
Since the medical evidence links the veteran's PTSD to in-
service events essentially corroborated, (benign as though 
they may seem on the surface), under the unique facts of this 
case, a basis upon which to establish service connection for 
PTSD has been presented.  
 
New and Material Evidence

Service connection for lupus erythematosus was denied by the 
Board in an April 1998 decision.  The April 1998 Board 
decision reflects that service connection was not warranted 
as the systemic lupus erythematosus (SLE) was not an 
enumerated disease for which presumptive service connection 
was warranted by way of herbicidal exposure, SLE was not 
manifest to a compensable degree within one-year of his 
discharge from active duty, and no competent medical evidence 
linked his SLE to any aspect of his period of service.  The 
Board's April 1998 decision is final.  38 U.S.C. § 7104(b) 
(West 1991); 38 C.F.R. § 19.104 (1997); currently 38 U.S.C.A. 
§ 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines. The 
additional evidence presented includes an October 1998 letter 
in which a private medical physician indicated that based on 
the data available, it was possible for lupus to have been 
triggered by Agent Orange exposure in Vietnam.  An April 2000 
letter reflects that another private medical provider 
suggested that it was likely as not that the veteran's lupus 
originated from Vietnam.  As this additional evidence bears 
directly and substantially on the question of whether the 
medical evidence links a disability to the veteran's period 
of active duty, the lack of which was one basis upon which 
service connection was previously denied, the additional 
evidence is neither cumulative nor redundant of evidence 
already of record, and the additional evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  As such, the Board finds 
that the additional evidence meets the regulatory definition 
of new and material evidence and the claim is reopened. 

Service Connection: SLE

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
asserts that he is entitled to service connection for SLE 
based upon exposure to Agent Orange while on active duty.

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2004).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West 2002).  The veteran's military personnel 
records reflect that he served in the Republic of Vietnam 
during the Vietnam Era and, as there is no affirmative 
evidence to the contrary, the veteran is presumed to have 
been exposed to herbicide agents during said service.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2004). 

While exposure to Agent Orange is conceded given service the 
veteran's service in the Republic of Vietnam during the 
Vietnam Era, SLE is not one of the enumerated diseases 
associated with Agent Orange exposure.  As such, service 
connection is not warranted on a presumptive basis under 
38 C.F.R. § 3.309(e).
 
The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the provisions 
governing direct service connection.

As previously indicated, service connection may be granted 
for a disability resulting from a disease or injury incurred 
in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.

Certain chronic conditions, including SLE, may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year after discharge from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The record demonstrates that no lupus or systemic disorder 
was found in service or on separation from service.  
Furthermore, the evidence first reveals a diagnosis of lupus 
in July 1987, more than a decade after the veteran's 
discharge from active duty.  The evidence is not reflective 
of characteristic manifestations of SLE within one year of 
the veteran's discharge of active duty.  See 38 C.F.R. 
§§ 4.88b, Diagnostic Code 6350, 4.118, Diagnostic Code 7809 
(2004).  As such, service connection is not warranted on a 
presumptive basis under 38 C.F.R. § 3.309(a).

Regardless, service connection may still be established for 
the veteran's diagnosed SLE even though the disability did 
not manifest until many years after service.  Such a 
determination of service connection requires a finding of the 
existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Here, an October 1998 letter from a private medical physician 
indicated that based on the data available, it was possible 
for lupus to have been triggered by Agent Orange exposure in 
Vietnam.  The October 1998 letter clearly reflects that the 
data to which the private physician referred was data being 
collected by veterans concerning a possible association 
between lupus and Agent Orange.  The private examiner 
specifically indicated that there was no literature on the 
development of lupus associated with Agent Orange exposure, 
but that if it was determined that greater than one out of 
4,000 white males who were in Vietnam developed lupus, this 
would be major evidence suggesting an association.  Not only 
was the private physician's medical opinion not based upon 
clinical data, he also merely conceded that there was a 
possible association between the veteran's service and his 
diagnosed SLE.  Given these factors, the Board assigns little 
probative value to his opinion.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990) (evidence supporting a claim or being 
in relative equipoise is more than evidence that merely 
suggests a possible outcome). 

The October 1998 letter reflects that the private physician 
also referred to an insurance payment the veteran received 
concerning Agent Orange exposure.  An October 1992 letter 
reflects that the veteran received a settlement payment from 
the Agent Orange Veteran Payment Program based upon being 
totally disabled and exposure to Agent Orange.  The receipt 
of compensation under this program, which is a non-
governmental and nonprofit entity, is based upon standards 
very different than those required to establish service 
connection and therefore, by itself, provides little 
evidentiary value for a claim of service connection.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

An April 2000 letter reflects that another private medical 
provider suggested that it was likely as not that the 
veteran's lupus originated from Vietnam.  The April 2000 
letter reflects that the private medical provider listed the 
fact that the veteran's condition was rare among the male 
population.  She also lists that her opinion is based on the 
veteran's history of symptoms, but does not specify what 
symptoms.   Again, the Board must afford little deference to 
the private medical opinion as the April 2000 letter reflects 
that the statement lack specificity and does not offer 
clinical data or medical rationale as to why the fact that 
SLE is rare in the male population makes the veteran's 
diagnosed condition a result of his military service.

In contrast, the Secretary of the VA, under the authority of 
the Agent Orange Act of 1991, Pub.L. 102-4, 105 Stat.11, has 
specifically determined, based on reports of the NAS and 
other medical and scientific studies, that a presumption of 
service connection does not apply to immune disorders under 
the Agent Orange provisions.  Based on medical and scientific 
information, the VA Secretary has concluded that credible 
evidence against an association between immune disorders and 
herbicide exposure outweighs the credible evidence for such 
association, and a positive association does not exist.  See 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).  The Board 
assigns considerable weight to these conclusions.  

The veteran has vehemently asserted that his SLE is the 
result of in-service exposure to Agent Orange via testimony 
and written statements.  It is long settled law that the 
veteran, as layman, is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, his etiological 
assertions are not competent medical evidence.

The veteran has also submitted evidence of another veteran 
who was granted service connection for SLE and a variety of 
other Internet printouts and surveys purportedly completed by 
additional veterans.  In September 2000, the veteran wrote 
that he did not understand why his claim was being denied as 
VA had awarded service connection for the same disability to 
a veteran in Oklahoma.  He also submitted a newspaper article 
and Internet printout regarding the Okalahoma veteran's 
interactions with VA and the eventual establishment of 
service connection for SLE in his case.  While prior decision 
in other appeals may be considered in a case to the extent 
that they reasonably relate to the case, each case presented 
to the Board is decided on the basis of the individual facts 
of the case in light of the applicable procedure and 
substantive law.  See 38 C.F.R. § 20.1303 (2004).  Here, the 
article and Internet articles submitted do not reflect that 
the Oklahoma veteran was granted service connection for SLE 
on a presumptive basis based on exposure to Agent Orange.  In 
fact, an Internet printout with an August 2000 printout date, 
specifically reflects that while the Oklahoma veteran "went 
before VA himself to argue his ailments were caused by 
exposure to Agent Orange," the printout refers to the more 
general presumptive list conditions, of which SLE is one, as 
a the basis of compensation.  Nor do various other Internet 
printouts and surveys completed by other veterans pertain to 
the veteran's current claim with any specificity or medical 
authority.  As such, the Board does not find this additional 
evidence material or persuasive vis-à-vis the veteran's 
claim.

In brief, the Board concludes that the record does not 
support a finding that the veteran's SLE is attributable to 
his active duty service for presumptive purposes.  Nor has 
the competent and probative medical evidence of record 
attributed SLE to the veteran's military service.  As a 
consequence, the Board must find that the preponderance of 
the evidence is against the claim for service connection for 
SLE and the veteran's claim must be denied.  As the 
preponderance of the evidence is against her claim, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

Service connection for PTSD is granted.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for lupus 
erythematosus, but service connection for lupus 
erythematosus, systemic, is denied. 


REMAND

As indicated, service connection for PTSD has been granted.  
As a disability rating has yet to be assigned for this 
disability, appellate review of the veteran's claim of 
entitlement to a TDIU rating is premature at this time.  See, 
e.g., Holland v. Brown, 6 Vet. App. 443 (1994).  The grant of 
service connection for PTSD also affects the veteran's claim 
of entitlement to service connection for fibromyalgia.  The 
veteran's has claimed that his diagnosed fibromyalgia is 
secondary to his diagnosed PTSD.  A VA opinion regarding the 
etiology of the veteran's fibromyalgia is necessary prior to 
appellate review of this issue.  See 38 C.F.R. 
§§ 3.159(c)(4), 3.310 (2004).

Accordingly, this matter is REMANDED for the following:

1.  Schedule the veteran for a VA 
fibromyalgia examination.  After 
reviewing the evidence of record (to 
include an October 1998 statement of a 
private physician that the veteran's PTSD 
appeared to be a major factor with the 
veteran's development of fibromyalgia) 
and examining the veteran, the examiner 
should provide an opinion as to whether 
the veteran's diagnosed fibromyalgia is 
likely (more than 50%), unlikely (less 
than 50%), or at least as likely as not 
(50%) proximately due to or the result of 
his service-connected PTSD.  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's secondary 
service connection claim, and after a 
disability rating has been assigned for 
PTSD, the veteran's TDIU claim should 
also be readjudicated.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental SOC (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since October 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



